DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (U.S. 9,664,197).
With respect to claim 1, Walker discloses a connector assembly (see the embodiments of Figs. 1-10 and Figs. 29-31), comprising: a first connector (26, Fig. 5 and 526, Fig. 29) having a first housing and a pair of first conductive terminals (see terminals 32 in Fig. 4 as well as terminals 590 in Fig. 31; further it is asserted that the left-most set, 594 and 592 comprise a conductive terminal and the right-most set 592 and 594 comprise an additional conductive terminal) disposed in the first housing, each of the first conductive terminals has a pair of first elastic terminals (each set, right-most 
With respect to claim 2, Walker discloses the connector assembly of claim 1, wherein the first housing has a first vertical partition wall adapted to divide an internal space of the first housing into a pair of first insertion cavities arranged side by side in a horizontal direction. See Fig. 1, below.
[AltContent: textbox (Vertical and Horizontal Partition Walls (as seen from a rear side of the housing of the first connector))][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    184
    215
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 31 of Walker

With respect to claim 4, Walker discloses the connector assembly of claim 3, wherein the first housing has a first horizontal partition wall in a rear portion of the first housing, the first horizontal partition wall dividing a front portion of each of the first insertion cavities into a pair of first receiving chambers arranged in the vertical direction. See Fig. 1, above.
With respect to claim 5, Walker discloses the connector assembly of claim 4, wherein the front ends of the pair of first elastic terminals are each received in one of the first receiving chambers. See Figs. 4 and 31.
With respect to claim 6, Walker discloses the connector assembly of claim 5, wherein the first receiving chambers receive the first wires and the front ends of the first elastic terminals press the first wires against an inner wall of each of the first receiving chambers. See col. 6, lines 46-47
With respect to claim 8, Walker discloses the connector assembly of claim 2, wherein the second housing has a vertical positioning groove at a front portion of the second housing, the vertical positioning groove cooperating with the first vertical partition wall of the first housing. See Fig. 2, below.




[AltContent: textbox (Vertical Positioning Groove)][AltContent: oval][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    130
    373
    media_image2.png
    Greyscale

[AltContent: textbox (Vertical and Horizontal Partition Walls (as seen from a front side of the housing of the first connector))]


Figure 2: Annotated Fig. 5 of Walker

With respect to claim 9, Walker discloses the connector assembly of claim 8, wherein the vertical positioning groove divides the front portion of the second housing into a pair of plug portions arranged side by side in the horizontal direction, the plug portions of the second housing are each inserted into one of the first insertion cavities of the first housing. See Fig. 2, above.
With respect to claim 10, Walker discloses the connector assembly of claim 9, wherein the second housing has a second vertical partition wall dividing an interior space of a rear portion of the second housing into a pair of second insertion cavities arranged side by side in the horizontal direction, the pair of second conductive terminals are each inserted into one of the second insertion cavities. See Figs. 4 and 6.
With respect to claim 11, Walker discloses the connector assembly of claim 10, wherein the front ends of the second conductive terminals are each received in one of the plug portions and the rear ends of the second conductive terminals are each received in one of the second insertion cavities.
With respect to claim 12, Walker discloses the connector assembly of claim 11, wherein the second insertion cavities receive the second wires and the rear ends of the second conductive terminals press the second wires against an inner wall of the second insertion cavities. See Fig. 4.
With respect to claim 14, Walker discloses the connector assembly of claim 12, wherein the front end of each of the second conductive terminals is tongue-shaped (see near the lead line of 32 in Fig. 4 as well as 598 in Fig. 31) and inserted between the rear ends of the first elastic terminals (see Fig. 4), the front end of each of the second conductive terminals is clamped by elastic deformation (see col. 21, lines 14-18) of the first elastic terminals.
With respect to claim 15, Walker discloses the connector assembly of claim 1, wherein the first connector is mated with the second connector in a pluggable manner.
With respect to claim 16, Walker discloses the connector assembly of claim 15, wherein the first housing is mated with the second housing in a snap-fit manner. See Figs. 4 and 30.
With respect to claim 17, Walker discloses the connector assembly of claim 16, wherein a snap ring (see female, recessed “ring” at 584 in Figs. 30-31) is formed on one of the first housing and the second housing and an elastic insertion tongue (582 in Figs. 30-31) is formed on the other of the first housing and the second housing, the elastic insertion tongue is inserted into the snap ring and locked together with the snap ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. 9,664,197) in view of Arnett (U.S. 5,807,133).
With respect to claims 7 and 13, Walker fails to disclose that the front ends of each of the first elastic terminals and the rear ends of each of the second conductive terminals have a piercing edge piercing one of the first and second wires so that the first elastic terminal and the second conductive terminal electrically contacts the first and second wires.
Arnett, on the other hand, is an example within the art that teaches a connector housing (10, Fig. 1) comprising a terminal (18, Fig. 1) to be electrically connected with an inserted wire (16, Fig. 1) wherein the contact has a piercing edge (see near the lead line of 30 in Fig. 3) piercing the wire to electrically connect the terminal to the wire strand (see col. 3, lines 44-56).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was filed to modify the first elastic terminals and the second conductive terminals of Walker as to have a piercing edge, as taught by Arnett, piercing one of the first and second wires so that the first elastic terminal and the second conductive terminal electrically contacts the first and second wires, thus ensuring that an electrical connection can be made even in the even that a wire with insulation covering the conductive strands is inserted in the connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references disclose electrical connectors with terminals having one end adapted to connect with similar terminals of a corresponding connector and a second end adapted to connect to an inserted wire. The references also disclose connectors with vertical and horizontal partition walls between the terminal cavities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833